DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 recites the  limitation “the flexible assembly” in line 4. “the flexible assembly” should be replaced by “the flexible screen assembly”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shirasaka (US 20140092566; “Shirasaka” hereinafter).
	Regarding claim 1, Shirasaka discloses an electronic apparatus comprising: a first body  (3) including a first surface (3a); a second body (2) rotatably connected to the first body (3) (“An end portion 2c of the housing 2 and an end portion 3e of the housing 3 are connected to be rotatable (foldable) about a rotational axis Ax via a hinge 4”, par. [0037]) and including a second surface (surface of 2m or 2t) neighboring to the first surface (3a), the first surface (3a) and the second surface (2t) forming a folded state with an included angle not greater than a predetermined angle (figs. 5, 7) and an unfolded state (figs 2-3, 8) with the included angle greater than the predetermined angle; a flexible screen assembly (5) including a first member (a portion of the display that disposed on the surface 3a of the body 3) and a second member (a portion of the display 5 that lies in the storage space 2t in a folded state), in the folded state, the first member being (a portion of the display that disposed on the surface 3a of the body 3) connected to the first body (3) and covering the first surface (3a) (figs. 5, 7), and the second member (a portion of the display 5 that lies in the storage space 2t in a folded state) being slidably connected to the second body (“The display 5 can move (slide) between a first position P1 (housed position, see FIG. 3) in which the display 5 is stored in the storage 2t of the housing 2, and a second position P2 (projecting position, see FIGS. 2 and 3) in which the display 5 is taken out from the storage 2t and extended toward outside from the end portion 3c”, Par. [0048]; a portion of the display 5 that lies in the storage space 2t in a folded state slide through/along the guide portion 2u, Par. [0046], fig. 3); and a driver (10) connected to the flexible screen assembly and configured to drive the flexible screen assembly to move in a first direction in the unfolded state (“the driving portion 10 moves the display 5 in a direction toward which the display 5 is ejected from the storage 2t by the motion of the driving portion 10 associated with the unfolding of the housing 2”, Par. [0049]); wherein the first direction is a direction from the second body to the first body (fig. 3).  
Regarding claim 2, Shirasaka discloses wherein in the unfolded state: the first member in the flexible screen assembly increases gradually as the flexible screen assembly moves along the first direction (“the driving portion 10 moves the display 5 in a direction toward which the display 5 is ejected from the storage 2t by the motion of the driving portion 10 associated with the unfolding of the housing 2”, Par. [0049], when the display device unfolds, the display moves P1 to P2 and the length of the portion of the display on the first body 3 increases gradually).  
Regarding claim 3, Shirasaka discloses wherein: in the folded state, the second member covers the second surface (in folded state when the display 5 is in position P1, the display 5 at least partially covers the surface of 2t or 2m); and a functional area (area of the display disposed over the surface 3a) is arranged at a part of the first surface away from the second surface (2t), and in the unfolded state, the functional area is gradually exposed as the flexible screen assembly moves along the first direction (“the driving portion 10 moves the display 5 in a direction toward which the display 5 is ejected from the storage 2t by the motion of the driving portion 10 associated with the unfolding of the housing 2”, Par. [0049], when the display device unfolds, the display moves P1 to P2 and the display 5 extends out of the first body 3).  
Regarding claim 7, Shirasaka discloses wherein: the second body (2) includes an accommodation chamber (2t); and in the folded state, the second member is located in the accommodation chamber (“the driving portion 10 moves the display 5 in accordance with the folding of the housing 2 and the housing 3 to move the display 5 in the direction toward which the display 5 is retracted into the storage 2t”, Par. [0051]).  
Regarding claim 9, Shirasaka discloses wherein the flexible screen assembly includes: a flexible screen (5) configured to cover the first surface (3a); and a transmission member (“sprocket 14”, Par. [0058]) fixedly connected to the flexible screen (“A plurality of openings 5k are provided on an end portion 5f of the display 5 at a constant interval corresponding to the teeth 14a of the sprocket 14”, Par. [0058]), the transmission member (14) being transmission-connected to the driver (10) such that the driver drives the flexible screen to move along the first direction (Par. [0058]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shirasaka in view of Lim (US 20170169741; “Lim” hereinafter).
Regarding claim 6, Shirasaka discloses wherein the second surface (2t)  include guide grooves (L-guides 2u form groove with the storage surface 2t or wall 2m) and the flexible screen assembly (5) is at least partially located in the guide grooves (“Guides 2u extending along the end portions 5d and 5f are provided to the wall 2m”, Par. [0046]). 
Shirasaka does not explicitly disclose wherein: the first member is slidably connected to the first body; the first surface and the second surface include guide grooves cooperating with each other; and the flexible screen assembly is at least partially located in the guide grooves to be slidably connected to the second body.
Lim teaches a display device comprising a first body (30B) and a second body (10A); wherein: the first member (portion of the display  20A disposed on the cover plate 30B) is slidably connected to the first body (30B); the first surface and the second surface include guide grooves cooperating with each other (upper surface of cover plate 30B and the upper surface of body 10A includes a guide or groove  50 and 32 that accommodates the edges of the display 20A); and the flexible screen assembly (20A) is at least partially located in the guide grooves to be slidably connected to the first body and the second body (figs 7-8).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic apparatus of Shirasaka to incorporate a groove in the second body such that the groove included in the second body corporate with the groove provided in the second and the flexible display accommodate in the guide grooves as taught by Lim because such modification guides the display assembly during moving or sliding.
Regarding claim 8, Shirasaka discloses wherein the first body includes: a fixed member (3) rotatably connected to the second body (2) (“An end portion 2c of the housing 2 and an end portion 3e of the housing 3 are connected to be rotatable (foldable) about a rotational axis Ax via a hinge 4”, par. [0037]).
Shirasaka does not explicitly disclose a slide member slidably connected to the fixed member, a sliding direction of the slide member relative to the fixed member being along a direction of approaching to and being away from the fixed member, and the first member being fixedly connected to the slide member.
Lim teaches a display device comprising a first body includes: a fixed member (30B) rotatably connected to a second body (10A) (“a cover plate 30B which is assembled to a hinge shape of the single hinge fixing body 10A in a rotatable state”, Par. [0081]); a slide member (40, fig. 8) slidably connected to the fixed member (30B), a sliding direction of the slide member (40) relative to the fixed member (30B) being along a direction of approaching to and being away from the fixed member (figs 7-8; Par. [0083]), and the first member (20A) being fixedly connected to the slide member (40) (Par. [0081]; fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic apparatus of Shirasaka to have the first body includes a sliding member slidably connected to the fixed member and slides in the sliding direction; and the first member being fixedly connected to the slide member as taught by Lim because such modification provides supports to the sliding flexible display panel/screen.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirasaka in view of Kim et al. (US 20200363841 ; “Kim” hereinafter).
Regarding claim 10, Shirasaka disclose the driver (10) includes a gear (10a, 10b, 10c).
Shirasaka does not disclose wherein: the transmission member is a rack; and the driver also includes a motor, an output shaft of the motor being fixedly connected to the gear, and the gear meshing with the rack.  
Kim (figs 4, 9) teaches a  display device (300) comprising a transmission member comprising a rack (331); and a driver includes a gear (G) and a motor (M), an output shaft (shaft containing gear box B) of the motor being fixedly connected to the gear (G), and the gear meshing with the rack (“the rack 331 engaged with the gear G”, Par. [0068]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic apparatus of Shirasaka to have the transmission member including a rack; and the driver also includes a motor, an output shaft of the motor being fixedly connected to the gear, and the gear meshing with the rack as taught by Kim  because such modification helps in expanding/sliding of the flexible display. 

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1 and claim 3, a combination of limitations that wherein the driver includes: a first driver arranged at the first body and configured to drive the flexible screen assembly to move along the first direction; and a second driver arranged at the second body and configured to drive the flexible assembly to move along a direction opposite to the first direction. None of the reference art of record discloses or renders obvious such a combination.
Claim 5 is objected as being dependent on claim 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236. The examiner can normally be reached 9:30 am-6:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAGAR SHRESTHA/Examiner, Art Unit 2841